DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.
 
Status
	Applicant’s reply dated 13 September 2022 to the previous Office action dated 17 June 2022 is acknowledged. Pursuant to amendments therein, claims 1, 3, and 5-20 are pending in the application.
	A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 January 2020.
	Claims 1, 3, 5-8, and 17-20 are under current consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 17-18 recite a compressibility index of less than 26% and a Hausner’s ratio of less than 1.35, but such ranges are not disclosed in the specification as filed.  Although applicant points to Examples 5-15 and 18 for support, such examples merely disclose narrower ranges of 16-24.15% for compressibility index and 1.18-1.318 for Hausner’s ratio, and thus the specification lacks support for the broader ranges of less than 26% and less than 1.35, and such recitations are thus new matter.  Claims 3, 5-8, and 19-20 are rejected as depending from such rejected claims without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-8, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. (US 2012/0015984 A1; published 19 January 2012; of record) as evidenced by Thommes et al. (US 2010/0222311 A1; published 02 September 2010).
	Radhakrishnan et al. discloses a granulate formulation (i.e., granules) for oral administration comprising 5-methyl-1-phenyl-2-(1H)-pyridone (i.e., pirfenidone) and pharmaceutically acceptable excipients (title; claim 1) including 2-10 wt% disintegrator, 2-30 wt% binder, 2-30 wt% filler, and 0.3-0.8 wt% lubricant (claim 7) wherein the formulation includes 70-95 wt% pirfenidone (paragraph [0010]) wherein filler may be lactitol, maltitol, sorbitol, or xylitol (claim 5) wherein the formulation is encapsulated (abstract) wherein the formulation has improved flowability (paragraph [0046]) wherein the disintegrator may be sodium starch glycolate (claim 3) wherein the binder may be povidone (claim 8) and wherein the lubricant may be mannitol (claim 6).
	Although Radhakrishnan et al. does not disclose a specific example as such, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Radhakrishnan et al. as discussed above and to make granules comprising 70-95 wt% pirfenidone, 2-10 wt% disintegrator, 2-30 wt% binder, 2-30 wt% filler, and 0.3-0.8 wt% lubricant, wherein the filler is lactitol, maltitol, sorbitol, or xylitol, and wherein the granules are placed in a capsule for oral administration, with a reasonable expectation of success.
	Such disclosed concentration range of 70-95 wt% pirfenidone overlaps the claimed range of at least 75 wt% pirfenidone, such disclosed range of 2-10 wt% disintegrator overlaps the claimed range of less than 10 wt% disintegrant, and such disclosed range of 2-30 wt% filler of lactitol, maltitol, sorbitol, or xylitol overlaps the claimed range of 3-20 wt% sugar alcohol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Such disclosed wt% of filler of 2-30 and wt% of pirfenidone of 70-95 results in a weight ratio range of filler to pirfenidone of 2:95 to 30:70, or about 2.1:100 to 42.9:100, which overlaps the claimed weight ratio range of sugar alcohol to pirfenidone of 2:100 to 20:100, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding the claimed recitation of granules not containing glidant, Radhakrishnan et al. does not disclose glidant, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to not include glidant in the granule formulation of Radhakrishnan et al. as discussed above, with a reasonable expectation of success.
	Regarding the claimed recitation of compressibility index of less than 26% and Hausner’s ratio of less than 1.35, such are measures indicating “passable” flowability as acknowledged by applicant (applicant remarks page 13 filed 13 September 2022), and although Radhakrishnan et al. does not disclose such specific measures of flowability, since the granules of Radhakrishnan et al. are substantially identical to the claimed granules, and since Radhakrishnan et al. discloses that the formulation of Radhakrishnan et al. exhibits improved flowability, the claimed compressibility index of less than 26% and Hausner’s ratio of less than 1.35 are presumed to be inherent in the granules of Radhakrishnan et al. as discussed above, per MPEP 2112.01(I) and 2112.
	Regarding claims 7 and 17, although Radhakrishnan et al. discloses sorbitol as a filler, Radhakrishnan et al. does not disclose mannitol as a filler.  However, sorbitol and mannitol are stereoisomers as evidenced by Thommes et al. at paragraph [0090], and stereoisomers are prima facie obvious per MPEP 2144.09(II).  Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make the granule formulation of Radhakrishnan et al. as discussed above wherein mannitol is substituted for sorbitol filler therein, with a reasonable expectation of success, given that sorbitol and mannitol are stereoisomers, and given that stereoisomers are prima facie obvious and thus there is a presumed expectation that such structurally similar compounds have similar properties.  See MPEP 2144.09.
	Further regarding claim 17, it also would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Radhakrishnan et al. as discussed above and to make the granule formulation of Radhakrishnan et al. as discussed above wherein the granules contain 70-95 wt% pirfenidone, 2-10 wt% sodium starch glycolate as disintegrator, 2-30 wt% povidone as binder, 2-30 wt% mannitol as filler, and 0.3-0.8 wt% mannitol as lubricant, with a reasonable expectation of success.  Such range of 2-30 wt% mannitol as filler and 0.3-0.8 wt% mannitol as lubricant results in a range of 2.3-30.8 wt% mannitol, which overlaps the claimed range of 3-20 wt% mannitol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
	Regarding claims 19-20, it is noted that granules are claimed, and tablets are not claimed, and the recitations therein are merely directed to hardness properties that would result if the claimed granules were to be made into tablets.  Although Radhakrishnan et al. does not disclose such specific hardness properties, since the granules of Radhakrishnan et al. are substantially identical to the claimed granules, and since identical compositions must have the same properties, the claimed hardness properties are presumed to be inherent in the granules of Radhakrishnan et al. as discussed above, per MPEP 2112.01(I) and 2112.

Claim(s) 1, 3, 5-8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan et al. as evidenced by Thommes et al. as applied to claim 1, 3, 5-8, 17, and 19-20 above, and further in view of Mujumdar (US 2017/0281609 A1; published 05 October 2017; of record).
Radhakrishnan et al. and Thommes et al. are relied upon as discussed above.
Radhakrishnan et al. and Thommes et al. do not disclose pirfenidone crystals having a particle size distribution D90 of 100-200 microns as in claim 18.
Mujumdar discloses granulate formulations of pirfenidone (abstract) wherein commercially available crystalline pirfenidone suitable for formulation has D90 particle size of 114-151 µm (paragraph [0037]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Radhakrishnan et al. and Mujumdar by using the crystalline pirfenidone having D90 particle size of 114-151 µm as suggested by Mujumdar as the pirfenidone in the granule formulation of Radhakrishnan et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so for the convenience of using a commercially available form of pirfenidone that is suitable for formulation as suggested by Mujumdar.
Regarding the claimed concentrations, the granule formulation of Radhakrishnan et al. as discussed above has a concentration range of 70-95 wt% pirfenidone which overlaps the claimed range of 78-94 wt% pirfenidone, and has a concentration range of 2.3-30.8 wt% mannitol which overlaps the claimed range of 3-20 wt% mannitol, and has a concentration range of 2-10 wt% disintegrator which overlaps the claimed range of less than 6.4 wt% disintegrant, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
Regarding the claimed weight ratio of mannitol to pirfenidone, the granule formulation of Radhakrishnan et al. as discussed above has a weight ratio of mannitol to pirfenidone of about 2.1:100 to 42.9:100, which overlaps the claimed weight ratio range of mannitol to pirfenidone of 3:100 to 20:100, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Response to Arguments
Applicant’s arguments, see remarks pages 8-12, filed 13 September 2022, with respect to the obviousness rejection made in the previous Office action have been fully considered and are persuasive, in that Mujumdar teaches inclusion of glidant.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Radhakrishnan et al. as discussed above.
Regarding applicant’s assertion of unexpected results (remarks pages 12-15), as noted in previous Office actions, the purported unexpected results are not commensurate in scope with the claims in that all the constituents and concentrations thereof in the tablets as recited in the Examples purporting to show improved hardness are not recited in the claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617